PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_01_FR.txt. 6

34

OPINION DISSIDENTE DE SIR CECIL HURST
(Traduction. |

Je ne puis me rallier à la décision de la Cour relative à la
demande reconventionnelle du Gouvernement belge.

La première conclusion de cette demande reconventionnelle
vise le barrage de Borgharen. Je ne puis considérer la construction
de ce barrage par le Gouvernement des Pays-Bas autrement
que comme une infraction au Traité de 1863.

L'article IV du traité prévoit qu’une certaine quantité d’eau
doit être puisée par la nouvelle prise d’eau construite en vertu
des dispositions de l’article premier. La quantité varie selon le
niveau du fleuve. Quand le niveau du fleuve correspond ou est
inférieur à une certaine graduation de l'échelle du pont de
Maestricht, les dix mètres cubes par seconde doivent être réduits
à sept et demi ou six mètres cubes selon la saison de l’année.

Le traité lui-même (art. IV, al. 2) indique que le niveau de
la Meuse, ainsi fixé comme l'élément déterminant qui permet
de décider si l’on doit puiser à la Meuse la quantité plus élevée
ou plus faible, correspond à un minimum de tirant d’eau entre
Maestricht et Venlo. Ceci démontre que l’objet visé par le traité
était que la quantité d’eau à puiser à la Meuse dépendit du
tirant d’eau dans les sections du fleuve à l’aval de Maestricht.
Il est donc loisible de déduire que l'intention des auteurs du
traité était que le maximum de dix mètres cubes par seconde
ne fût puisé au fleuve que lorsqu'il y avait dans celui-ci un
certain tirant d’eau à l’aval de Maestricht et jusqu’à Venlo.

La construction du barrage de Borgharen a exercé un double
effet: — en premier lieu, le niveau de l’eau, à l’embouchure
de la prise d’eau et au pont de Maestricht, demeure de façon
permanente si élevé que les dix mètres cubes par seconde sont
en tout temps puisés par la nouvelle prise d’eau; en second
lieu, le niveau de l’eau à l'échelle du pont de Maestricht a cessé
de correspondre à un tirant d’eau déterminé dans la Meuse,
entre Maestricht et Venlo. Le tirant d’eau du fleuve, entre
Maestricht et Venlo, a en fait cessé de constituer l'élément dont
dépend, en dernière analyse, la quantité d’eau à puiser à la
Meuse selon le Traité de 1863.

Le fait n’est pas mentionné expressément par le traité, mais
il paraît évident que cette disposition relative au tirant d’eau

34
35 A/B 70 (EAUX DE LA MEUSE). — OP. HURST

du fleuve, entre Maestricht et Venlo, avait trait aux intéréts
de la navigation. Ce n’est que par rapport à celle-ci que le
tirant d’eau du fleuve entre Maestricht et Venlo présentait de
l'importance.

La construction du barrage de Borgharen, par le Gouvernement
néerlandais, a eu pour effet d’exclure complètement l’application
d’une disposition du traité, qui doit être considérée comme ayant
été destinée à sauvegarder les intérêts de la navigation sur la
Meuse entre Maestricht et Venlo. Cet acte est incompatible avec
le traité et, pour ce motif, la première conclusion de la
demande reconventionnelle du Gouvernement belge devrait être
acceptée.

La disposition du second alinéa de l’article V, qui permet au
Gouvernement néerlandais d'augmenter sa part de l'eau puisée
à la Meuse à Maestricht, ne justifie pas la construction du
barrage de Borgharen. Rien ne démontre que ce soit pour exercer
les droits que leur confère cet article que les Pays-Bas aient
construit le barrage de Borgharen.

La seconde conclusion de la demande reconventionnelle du
Gouvernement belge a trait au canal Juliana.

Cette conclusion tend à dire que le canal Juliana, étant un
canal à Vaval de Maestricht, au sens de l’article premier du
traité, est soumis, quant à l’alimentation, aux mêmes prescrip-
tions que les canaux de la rive gauche de la Meuse.

Des termes de la seconde et de la troisième conclusion énon-
cées dans la Réplique du Gouvernement néerlandais, on peut
déduire que ce Gouvernement ne conteste pas que le canal
Juliana soit un canal situé à l’aval de Maestricht au sens de
cet article. Le Gouvernement des Pays-Bas fait valoir seulement
que le canal Juliana n’est pas soumis, quant à son alimentation,
aux mêmes prescriptions que les canaux situés sur la rive gauche
de la Meuse, que l’alimentation du canal n’a pas été et n’est pas
contraire au Traité de 1863, et que la simple possibilité qu’au-
raient les Pays-Bas d'utiliser certaines écluses de ce canal d’une
manière qui serait contraire au traité, ne constitue pas en elle-
même une infraction à ce traité.

Le mode d'alimentation du canal Juliana dans le passé et le
mode d’alimentation actuel de ce canal sont des questions de fait.
Si le Gouvernement belge soutient que le canal Juliana a été
et est alimenté par de l’eau de la Meuse contrairement au
Traité de 1863, c’est à ce Gouvernement qu’incombe la charge de
la preuve. Le Gouvernement belge n’a pas apporté la preuve que
le canal Juliana soit ou ait été alimenté par l’eau de la Meuse.
En revanche, les preuves fournies par le Gouvernement néer-
landais démontrent que ce n’est pas par de l’eau de la Meuse
que le canal Juliana a été graduellement rempli, dès l’achève-
ment de sa construction, et que ce canal n’est pas alimenté
actuellement par l’eau de la Meuse. Une déclaration de la Cour

35
36: A/B 70 (EAUX DE LA MEUSE). — OP. HURST

dans ce sens aurait, selon moi, suffi pour trancher le litige, en
ce qui est du canal Juliana, et pour justifier le rejet de la
conclusion belge. Dans ce cas, il ne serait pas nécessaire
d'examiner la question de savoir si le canal Juliana est ou
non un canal situé à l’aval de Maestricht, au sens de l’article
premier.

L'arrêt de la Cour procède de l’idée que, la nouvelle prise
d'eau construite conformément à l’article premier du traité se
trouvant sur la rive gauche de la Meuse et ne pouvant, par
conséquent, avoir été destinée à alimenter des canaux situés sur
la rive droite, ces canaux ne peuvent tomber sous l'application
du régime d’alimentation institué par le traité.

Il n'est pas douteux qu’en 1863 les canaux situés à l’aval de
Maestricht étaient tous sur la rive gauche de la Meuse, et rien
ne démontre qu'à cette époque on ait pensé à un canal tel que
le canal Juliana. Mais il ne s’ensuit pas que l'intention du
traité ne fût pas de rendre applicable à un canal situé sur
la rive droite l'interdiction contenue dans l’article premier
du traité.

Le traité était certainement destiné à imposer une limitation
aux puisements d’eau effectués à la Meuse pour alimenter les
canaux. En 1863, la navigation sur la Meuse à l’aval de Maes-
tricht était importante, et cette navigation devait nécessairement
souffrir si les puisements d’eau étaient excessifs. En consé-
quence, bien que la nouvelle prise d’eau fût située sur la rive
gauche et que les canaux qui avaient provoqué des difficultés
avant 1863 fussent également situés sur la rive gauche, on ne
trouve point de motif suffisant pour découvrir dans le Traité
de 1863 l'intention de limiter à la rive gauche l'effet de ce
traité, si les termes clairs du texte sont assez larges pour
inclure les canaux situés sur la rive droite.

La phrase qui figure à l’article premier « pour tous les
canaux situés en aval de cette ville » est générale: elle inclut
les canaux situés sur la rive droite aussi bien que les canaux
situés sur la rive gauche, et c’est dans ce sens qu’elle doit,
à mon avis, être interprétée.

Il est inutile d’essayer de formuler une définition précise
de l’expression « en aval de Maestricht », Les Parties sont
d'accord pour admettre que l'interdiction énoncée à l’article
premier s’étendait non seulement aux canaux qui existaient
en 1863, mais à ceux qui pourraient être construits plus tard.
Bien que les Parties ne soient pas d’accord quant au sens
exact de l'expression, il est impossible de concevoir de celle-ci
une interprétation qui ne comprendrait pas une grande voie
d’eau telle que le canal Juliana, en communication directe avec
la Meuse et située à quelques kilomètres seulement en aval de
Maestricht.

36
37

37 A/B 70 (EAUX DE LA MEUSE). — OP. HURST

Pour ces motifs, le canal Juliana tomberait, à mon avis,
sous l'interdiction prévue à l’article premier du traité s’il
était alimenté par l’eau de la Meuse. C’est seulement à raison

du défaut de preuves sur ce point que la conclusion du
Gouvernement belge devrait être rejetée.

(Signé) CEciz J. B. Hurst.
